Filed 3/26/13 Marriage of Prokop CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re Marriage of STANLEY and MARIA
PROKOP.
                                                                 D059062
STANLEY PROKOP,

         Respondent and Appellant,                               (Super. Ct. No. D513103)

         v.

MARIA ARROYO PROKOP,

         Petitioner and Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County, Joel

Wohlfeil, Judge. Affirmed.



         Stanley J. Prokop appeals from a judgment that, among other things, imputed

income to him and denied him spousal support. He contends the trial court erred in

deciding these and other issues. We reject his contentions and affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND

       Maria and Stanley were married in 1998 and have one minor child. Maria served

as an officer in the United States Army, became an attorney and worked as a juvenile

court referee until 2003 when multiple sclerosis rendered her permanently disabled and

unable to work. Maria received disability benefits from the Veterans Administration and

retirement disability from her work as a referee. Stanley worked for Science

Applications International Corp (SAIC) as the manager of the computer security

engineering team and earned an annual salary of $102,700. He quit his job in 2005

claiming it was too stressful to work and take care of his family. Thereafter, Stanley

trained to become an aircraft mechanic so he could work on his own plane.

       The couple separated in 2008. They stipulated that Stanley would submit to a

vocational examination by Carole A. Nimietz, a certified vocational evaluator and

vocational rehabilitation counselor. In April 2010 the court entered a partial judgment

regarding custody, visitation and division of some of the property. After trial, the court

issued its intended statement of decision. Both parties filed objections to the intended

statement of decision. After ruling on the objections, the court incorporated its changes

into a findings and order after hearing, and directed that the tentative decision and

changes constituted its statement of decision. Stanley timely appealed.




                                             2
                                      DISCUSSION

                                    I. Imputed Income

A. Trial Court's Findings

       The trial court found Stanley's employment history, skills, education and

certifications to be "remarkable." Stanley earned about $100,000 a year working at

SAIC. After leaving his job in early 2005, the court found that Stanley "devoted his

working time" to flying and airplane mechanics. It concluded that Stanley would be

"clearly under-employed" working as an airplane mechanic with an annual earning

capacity of $41,600. The court acknowledged Stanley required shoulder surgery and

would be unable to perform the responsibilities of an airline mechanic, but found that he

had ample time to secure a higher earning computer security job before scheduling the

pending surgery.

       The court accepted the testimony of Dr. Samuel Bresler, Maria's human resources

expert, that potential jobs existed for Stanley as a computer security engineer, but

rejected Dr. Bresler's conclusion that Stanley qualified for an annual compensation

package of more than $109,000. Instead, the court agreed with Nimietz's testimony that

Stanley's earning potential in the computer security field was between $80,000 and

$90,000. To allow Stanley time to recuperate from his scheduled shoulder surgery, the

court delayed imputing the higher computer security engineering income for six full

months. Based on Stanley's work and activities in the airplane industry after quitting his

job at SAIC, the court imputed to Stanley the amount of money an airplane mechanic



                                             3
could have earned—$41,600 per year or $3,467 per month for six months. Thereafter, it

imputed annual income to Stanley of $90,000 per year or $7,500 per month.

B. Analysis

       A trial court has the discretion to substitute earning capacity for actual income in

applying the guideline formulas for child and spousal support. (In re Marriage of LaBass

& Munsee (1997) 56 Cal.App.4th 1331, 1337 (LaBass & Munsee); In re Marriage of

Cheriton (2001) 92 Cal.App.4th 269, 308.) "Earning capacity is composed of (1) the

ability to work, including such factors as age, occupation, skills, education, health,

background, work experience and qualifications; (2) the willingness to work exemplified

through good faith efforts, due diligence and meaningful attempts to secure employment;

and (3) an opportunity to work which means an employer who is willing to hire.

[Citation.]" (LaBass & Munsee, supra, at pp. 1337-1338, internal quotation marks

omitted.) We review the trial court's decision to impute income to Stanley based on his

earning capacity for an abuse of discretion. (In re Marriage of Destein (2001) 91

Cal.App.4th 1385, 1393.) We review the specific amount imputed under the substantial

evidence standard. (In re Marriage of Cohn (1998) 65 Cal.App.4th 923, 930.) Under the

substantial evidence standard of review, "we do not pass on the credibility of witnesses,

resolve conflicts in the evidence, or determine the weight of the evidence. [Citation.]

We simply determine whether there is substantial evidence, believed by the trial court,

that supports the court's findings." (In re Marriage of Jill & Victor D. (2010) 185

Cal.App.4th 491, 503.)



                                             4
        Stanley does not challenge the trial court's decision to impute income to him;

rather, he claims the evidence does not support the court's findings that: (1) he had the

ability to earn an airplane mechanic salary of $41,600 for six months based on his

pending surgery; and (2) current opportunities existed for him to work as a computer

security engineer. Specifically, he contends the court ignored his pending surgery and

rehabilitation time when it imputed the airplane mechanic salary of $41,600 per year.

        As we shall explain, the evidence supported the trial court's implied conclusion

that Stanley had been malingering, and that he had the ability to work in some capacity

during the six-month period after his surgery to earn the imputed salary of $41,600 per

year.

        Stanley focuses on his health and ignores that the ability to work includes other

factors such as age, occupation, skills, education, background, work experience and

qualifications. (LaBass & Munsee, supra, 56 Cal.App.4th at pp. 1337-1338.)

Significantly, Stanley does not dispute the trial court's conclusions that other than his

shoulder, he was in good health, his unemployment was voluntary and he possessed

significant skills, education and job history. Additionally, the record does not support

Stanley's assertion that the trial court ignored his pending surgery and rehabilitation time

when it imputed a salary of $41,600 per year for six months. In imputing this salary, the

trial court expressly acknowledged that Stanley had shoulder surgery in April 2010 and

would not be able to "perform mechanic responsibilities," but noted that Stanley had

ample time to secure a job after he separated from Maria in 2008 and before undergoing

surgery.

                                              5
       Trial took place about 10 months after Nimietz prepared the vocational report for

Stanley. Nimietz reported that after Stanley left SAIC in 2005, he worked on airplanes

until about June 2007, but had no further work history and was attending school to

become a mechanic. In her report, Nimietz noted that Stanley experienced a "pinching

sensation" in his right shoulder over the last 18 months and intermittent discomfort in his

right knee. Stanley, however, provided no medical evidence from a treating physician

limiting his ability to work and reported that he could kneel, crouch, squat and climb

ladders. Nimietz concluded that Stanley had no physical disabilities and was not

restricted in the type of work he could perform. She also concluded that Stanley had not

been diligent in searching for a job, that he had the ability to earn an annual income of

$41,600 as an entry-level mechanic or $80,000 to $90,000 as a senior security manager.

       In August 2009, Stanley had shoulder surgery. In November 2009, his physician

noted that while Stanley continued to experience discomfort in that shoulder, he could

fully elevate that arm. In April 2010, Stanley testified that he had another shoulder

surgery scheduled for later that month. Stanley, however, was not advised by any doctor

that he could not work in the computer field.

       The court heard testimony from Dr. Bresler regarding available jobs in the

computer field. Dr. Bresler "found between 400 and 450 jobs" within 50 miles of

Stanley's home zip code while searching for "security engineering manager," "senior

security engineer" and "certified information system security professional." Using his

expert opinion considering the job descriptions and Stanley's background and experience,

he narrowed the list to 10 jobs, identifying the specific employers and available positions,

                                             6
and then divided the jobs into three categories, providing salary ranges available for these

various positions that ranged from about $68,000 to $124,000. Dr. Bresler believed that

given Stanley's recent absence from the job market, Stanley would likely be offered an

amount around the median salary, but that he should eventually earn the top end of the

scale based on his education and experience.

       In the absence of any evidence showing that Stanley would be unable to work in

any capacity for six months after his shoulder surgery this evidence amply supported the

trial court's implied conclusion that, if motivated to find employment, Stanley would be

able to earn at least $41,600 annually for six months.

       Next, Stanley contends the evidence did not support the trial court's decision to

step up his imputed income to $90,000 after six months, claiming current opportunities

did not exist for him to work as a computer security engineer and Nimietz's June 2009

report was stale. We disagree.

       Nimietz's report supported the trial court's implied conclusion that computer jobs

existed for Stanley if he was motivated to find such employment. While this report was

10 months old by the time of trial, the court also had before it Dr. Bresler's report,

prepared two months earlier, that similarly supported the court's conclusion. While

Dr. Bresler acknowledged the poor state of the general job market, he concluded that jobs

existed for computer professionals in multiple industries. The fact Stanley subsequently

applied for the 10 jobs identified by Dr. Bresler but did not obtain employment, while

disheartening, is not dispositive as Dr. Bresler identified hundreds of other jobs during

his initial search. Maria met her burden of showing job opportunities existed for Stanley

                                              7
where he could earn $90,000; her burden did "not include actually showing that the

[spouse] to whom the income would be imputed would have gotten a given job if

he . . . had applied." (In re Marriage of Bardzik (2008) 165 Cal.App.4th 1291, 1305

["Readers need only use a little imagination to think of all the ways that a parent with

both ability to do a job and the opportunity to get it could subtly sabotage a job

application or interview." (Fn. omitted.)].)

       Finally, we reject Stanley's contention that the court was biased against him based

on its comment at a pretrial hearing in July 2009 that "there's no question that for

purposes of permanent support orders, the court will impute income." At that hearing,

the court received and considered Nimietz's report and imputed minimum wage income

to Stanley for purposes of awarding child support. After reviewing the transcript we are

convinced that the court made its comment to warn Stanley that, based on Nimietz's

report, it would be imputing income to him in the future. This warning, however, does

not demonstrate bias without a showing that the trial court failed to weigh and consider

all the evidence before it imputed income for purposes of permanent support. Rather, the

court's intended statement of decision reveals it considered, among other things, Stanley's

employment history, Nimietz's report, and Dr. Bresler's testimony.

       The trial court properly imputed income to Stanley. Accordingly, we reject his

arguments that the child support or ruling on his attorney fee request must be reversed

because they were based on the imputed income.




                                               8
                                    II. Spousal Support

A. Trial Court's Findings

       The trial court allocated over two pages of its statement of decision to the issue of

spousal support. It found that the parties' marital standard of living was upper middle

class and that the marriage was long-term. It found that the parties' minor child did not

impair their ability to work, that neither party contributed to the other party's education,

there was no criminal conviction for abuse, and any emotional distress resulting from

domestic violence did not factor into its decision.

       It considered Stanley's age, health, his historical earnings and imputed earning

capacity and found a market existed for his "impressive skill sets." It noted that Stanley's

earning capacity was impaired because he allowed a certification to lapse, but concluded

that his unemployment was voluntary and that the impaired earning capacity fell

"squarely on [Stanley's] shoulders."

       As to Maria, the court found she was completely disabled and had no earning

capacity. It noted there was conflicting evidence regarding her ability to pay spousal

support, with Maria arguing that she required all of her income for her health care needs

and supporting the minor child, and Stanley arguing Maria had the ability to pay spousal

support because her income exceeded his income. Ultimately, the court concluded that

both parties possessed a need for support noting that each lived under "modest

circumstances." Finally, it found that both parties possessed assets to support themselves,

that Stanley stated under oath that he was "financially secure," and that Stanley would



                                              9
suffer a tax penalty if he withdrew funds from his pension/retirement accounts at his

current age.

       Based on all of the above, the trial court concluded it "would be unjust and

inequitable for [Maria], as a 100% disabled veteran, to support [Stanley], who present[ed]

as a talented, educated and experienced professional capable of earning an annual income

of $90,000 or more." Accordingly, it denied Stanley's request for spousal support, but

reserved the right of each party to request support in the future.

B. Analysis

       Stanley contends the trial court abused its discretion when it declined to award

him spousal support because it failed to analyze all of the Family Code section 4320

factors. (Undesignated statutory references are to the Family Code.) Specifically, he

complains that the court did not mention or consider Maria's income and expenses. We

disagree.

       Section 4320 identifies 14 factors a trial court must consider in ordering

permanent spousal support. (§ 4320, subds. (a)-(n).) These factors include each spouse's

ability to maintain the marital standard of living and the obligations and assets of each

spouse. (§ 4320, subds. (a), (e).) While the trial court "must consider the mandatory

guidelines of section 4320," it possesses broad discretion to weigh the factors with the

goal of accomplishing substantial justice for the parties in the case before it. (In re

Marriage of Kerr (1999) 77 Cal.App.4th 87, 93, fn. omitted.) " 'Because trial courts have

such broad discretion, appellate courts must act with cautious judicial restraint in

reviewing these orders.' " (Ibid.)

                                              10
       Here, review of the trial court's entire statement of decision regarding spousal

support, including the attached DissoMaster printouts, shows the court properly

considered all of the section 4320 factors, including Maria's income and expenses. The

court found that Maria had no earning potential and the DissoMaster printouts listed the

parties' income and expenses. After a lengthy analysis, it found that Maria's disability

income was available for purposes of determining child support. Although the trial court

did not make a similar finding under the portion of the statement of decision addressing

spousal support, in the absence of any contrary indication, we assume the court

considered Maria's disability income as available for purposes of determining spousal

support.

       Significantly, the trial court commented that conflicting evidence existed

regarding Maria's ability to pay any spousal support, noting the specific arguments of

each party. Thereafter, it found that both parties lived under "modest circumstances" and

needed support. This constituted an implied finding that neither party had the income,

separately or combined, to maintain the marital standard of living. (In re Marriage of

Smith (1990) 225 Cal.App.3d 469, 488 ["In most instances, it is impossible at separation

for either party to have sufficient funds to continue to live in the same life-style enjoyed

during the marriage."].) After examining all the section 4320 factors and the unique

circumstances before it, the trial court declined Stanley's request for permanent spousal

support, but reserved the right for either party to request support in the future. In sum,

Stanley has failed to demonstrate that the trial court abused its discretion when it declined

his request for spousal support.

                                              11
       Finally, Stanley contends the statement of decision contains several ambiguous

findings. First, he claims that the court's finding that "each party possesses assets from

which they will be able to support themselves" is ambiguous as to what assets he has

from which he could support himself. He next claims the court's reasoning was

ambiguous as to why it did not award spousal support.

       The purpose of a statement of decision is to explain "the factual and legal basis for

its decision as to each of the principal controverted issues at trial"].) (Code Civ. Proc.,

§ 632.) Here, the principal controverted issue was Stanley's right to spousal support. In

deciding this issue the court cited the legal basis for its decision (§ 4320) and listed

specific facts that it weighed in deciding the matter. Nothing more is required. This is

presumably why the trial court overruled Stanley's ambiguity objections to certain parts

of the statement of decision.

                                III. Temporary Spousal Support

A. Facts

       In July 2009, the trial court denied Stanley's request for temporary spousal support

without prejudice. "In lieu of ongoing temporary spousal support, the court award[ed]

$50,000 to [Stanley] to be paid from the house proceeds held in trust," reserved

jurisdiction over allocation of this payment, and made the award without prejudice. In

his trial brief, Stanley argued that an issue to be litigated included the allocation and

characterization of the $50,000 awarded to him from the proceeds of the sale of the

family residence. During closing argument, his counsel argued that the income figures

used by the court to determine child support would have produced suggested spousal

                                              12
support of about $3,796 per month, that Stanley requested support in March 2009, a 13-

month period, and that the $50,000 should be treated as temporary spousal support. The

trial court denied Stanley's request to reallocate the character of the $50,000 distribution

as temporary spousal support, stating that the funds remained Stanley's share of the

proceeds from the sale of the community residence.

B. Analysis

       Stanley contends the trial court abused its discretion when it charged him for his

own temporary support. Maria responds that Stanley's failure to appeal from the

appealable July 2009 order denying temporary support precludes us from exercising

jurisdiction to review that order in this appeal. Even if jurisdiction existed, Maria

contends we cannot determine whether the trial court abused its discretion because

Stanley did not include in the record on appeal the evidence on which the court denied

temporary spousal support.

       While a temporary support order is appealable (In re Marriage of Gruen (2011)

191 Cal.App.4th 627, 637), Stanley is not appealing from the July 2009 order denying

him temporary support, he is appealing from the court's subsequent order denying his

request to reallocate the character of the $50,000 distribution as temporary spousal

support. We have jurisdiction to review this order and do so based on the evidence

presented at trial.

       Temporary spousal support is intended to preserve the standard of living enjoyed

by the parties pending final division of their assets. (In re Marriage of Winter (1992) 7

Cal.App.4th 1926, 1932 (Winter).) Unlike permanent support, an award of temporary

                                             13
support may be ordered in "any amount" subject only to the supported party's needs and

the supporting party's ability to pay. (§ 3600; In re Marriage of Murray (2002) 101

Cal.App.4th 581, 594.) Trial courts are permitted and encouraged to use standard

guidelines, based solely on income, in setting temporary spousal support to promote

consistency and predictability. (Winter, supra, at p. 1933.) A trial court, however, may

take into account any unusual factors (In re Marriage of Olson (1993) 14 Cal.App.4th 1,

5-6, fn. 3; Winter, supra, at p. 1933) and we review a temporary spousal support order for

an abuse of discretion (Winter, supra, at p. 1933).

       Under the facts and circumstances, we cannot conclude that the court abused its

discretion when it denied Stanley's request to reallocate the character of the $50,000

distribution as temporary spousal support. First, the trial court could have reasonably

concluded that Maria did not have the ability to pay temporary spousal support as her

expenses exceeded her income. Maria received monthly income of about $15,716 and

she presented evidence that her monthly expenses were about $16,207. Significantly,

multiple sclerosis is considered a very expensive medical condition as individuals with

the disease live near normal life spans, but accumulate additional disabilities as they age.

Maria suffered from urinary and bowel problems, severe muscle spasms and debilitating

fatigue. She took numerous medications, used a motorized wheelchair and required

personal and household assistance.

       The trial court could have also reasonably concluded that although Maria's

monthly income greatly exceeded Stanley's monthly income, Stanley had sufficient assets

to maintain a standard of living equal to Maria's. Namely, when Stanley stopped working

                                             14
in 2005 he implied to his friends that he did so because he was financially secure.

Stanley also filed a sworn declaration shortly after Maria filed her petition stating he was

"financially secure." Further, during the pendency of the trial court proceedings, in

addition to the $50,000 awarded to Stanley from the house proceeds held in trust, the trial

court awarded Stanley $126,000 from funds held in trust by Maria's attorney as a

settlement of his claims for reimbursement to the acquisition of community property

under section 2640, and awarded both parties $40,000 of community property funds to

use as they pleased.

       Under these unusual circumstances, the court's decision to deny Stanley temporary

spousal support did not amount to an abuse of discretion.

                               IV. Violation of Court Order

A. Facts

       In early December 2008, Maria filed her petition seeking a dissolution. Later that

month, Maria sold stock without Stanley's authorization. Shares in two companies were

sold for a total of about $6,900. After the sale the share price for both stocks went up.

       At trial, Maria testified that she did not realize that the checking account was a

stock account and that she had authorized the sale of stock. Maria claimed that she

wanted to pay the mortgage and did not realize she was "violat[ing] anything." Stanley

presented evidence that Maria's unilateral sale of stock cost the parties about $5,900.

Maria's counsel argued that Maria did not "intentionally or maliciously sell the stocks."

Stanley's counsel argued that Maria should be ordered to reimburse the community for



                                             15
the loss as her sale of the stocks violated an automatic temporary restraining order

(ATRO).

       In its statement of decision, the court noted that both parties made a

reimbursement claim arising from unauthorized distributions to benefit only one party.

Specifically, Stanley sought reimbursement of $9,030 from Maria for sale of the stock

and Maria sought reimbursement from Stanley of $8,920. The court commented that

both parties testified regarding the distributions and it "accept[ed] each party's respective

explanations." It found that the distributions were reasonable or necessary, that neither

party unreasonably benefited at the expense of the other and denied each party's claim for

reimbursement.

B. Analysis

       In this, and every dissolution proceeding, four standard mutual ATRO's bind the

petitioner, upon filing the petition and issuance of summons, and bind the respondent,

upon personal service or waiver of service of the petition and summons. (§§ 233,

subd. (a), 2040, subd. (a).) The ATRO's bar both parties from, among other things,

transferring or disposing of any property without the other party's written consent or a

court order, "except in the usual course of business or for the necessities of life."

(§ 2040, subd. (a)(2).)

       Citing In re Marriage of McTiernan and Dubrow (2005) 133 Cal.App.4th 1090

(McTiernan), Stanley contends reimbursement was mandated because Maria's innocent

intent is irrelevant. In McTiernan, the trial court concluded that the husband violated an

ATRO by unilaterally selling community property stock to pay community expenses.

                                              16
(Id. at pp. 1102-1103.) It found that the husband had not acted maliciously, but awarded

the wife $284,087 in lost appreciation. (Id. at p. 1103.) The husband appealed, arguing

that "the award of wife's share of profits lost by his violation of the injunctive order

constituted a form of punitive damages." (Ibid.) The appellate court rejected this

argument, stating that the remedy paralleled the one provided in another statute for

breach of a spouse's fiduciary duty involving asset transfer that impairs the other spouse's

undivided one-half interest. (Ibid., citing § 1101, subd. (a).)

       As a threshold matter, Stanley cited no authority that a trial court is mandated to

order reimbursement for the violation of an ATRO. Rather, we review an order on a

reimbursement claim for abuse of discretion. (See, e.g., In re Marriage of Reilley (1987)

196 Cal.App.3d 1119, 1124-1125.) Where the trial court's exercise of discretion is based

on the facts of the case, it will be upheld "as long as its determination is within the range

of the evidence presented." (In re Marriage of Nichols (1994) 27 Cal.App.4th 661, 670.)

       McTiernan instructs that the violation of an ATRO need not be malicious to

warrant reimbursement. (McTiernan, supra, 133 Cal.App.4th at pp. 1102-1103.)

There, the improper sale of community assets by the husband resulted in a large loss to

the wife. (Ibid.) Here, in contrast, the trial court found that both parties made

unauthorized distributions of about equal amount, but declined to order reimbursement to

either party because neither party unreasonably benefited and the distributions were

reasonable or necessary. Stanley did not challenge the trial court's finding that he had

made an unauthorized distribution and he has not demonstrated how the trial court's

decision to essentially treat the violations as a "wash" amounted to an abuse of discretion.

                                              17
On this record we cannot conclude that the trial court abused its discretion in denying

Stanley's request for reimbursement.

                           V. Retroactive Retirement Payments

A. Facts

       In the April 2010 partial judgment, the trial court awarded Stanley "[o]ne-half of

the community interest in [Maria's] retirement benefits and accounts, including but not

limited to her [San Diego County Employees Retirement Association (SDCERA)]." In

his trial brief, Stanley claimed that an issue to be litigated included his community

property interest in Maria's SDCERA. He argued that Maria should be ordered to pay

him his share of the $4,222 monthly benefit for 17 months.

       After the court issued its intended statement of decision, Maria filed an objection

thereto stating that in its attachments to the intended statement of decision the court

"included the entirety of [her] SDCERA retirement as income to [her] and failed to

include any portion of the SDCERA retirement to [Stanley]. Pursuant to the Partial

Judgment, filed April 2, 2010, [Stanley] has been awarded '[o]ne-half of the community

interest in [Maria's] . . . SDCERA." Accordingly, Maria represented that she was in

SDCERA for 9.6 years, that she was married to Stanley for six of those years, which

equaled 62.5 percent and that Stanley's portion would be half of that, or 31.25 percent,

which amounted to $1,319 per month to Stanley.

       The court held a hearing on the parties' objections to its intended statement of

decision. Maria's counsel represented to the court that the parties had reached a

stipulation in relation to Maria's objection about the child support and "regarding the

                                             18
division of retirement." Thereafter, Maria's counsel represented that as to Maria's

objections "regarding the recalculation of child support, and the issue of [Stanley]

receiving a portion of [Maria's] SDCRA [sic] retirement" that the parties agreed "as of

August 1st, 2010, counsel will meet and confer and recalculate child support on the basis

that [Stanley] will be receiving" about "$1,319 per month from [Maria's] SDCRA [sic]

retirement." In its order after the hearing the court commenced Stanley's SDCERA

retirement payments of about $1,319 per month effective August 1, 2010, and stated that

the parties taxable income for purposes of child support would be adjusted accordingly.

B. Analysis

       Stanley asserts the trial court erred when it did not award him retroactive

SDCERA payments. He claims that Maria received a windfall of at least $799 a month

for 20 months (December 2008 to July 31, 2010) or $15,980. Maria responds, among

other things, that Stanley waived this issue when his counsel stipulated in open court that

Maria's monthly SDCERA benefit would be reduced "as of August 1, 2010." Stanley

asserts that Maria has mischaracterized the record and that this agreement was the result

of his "objection number 1" to the intended statement of decision. We agree with Maria.

       Stanley is incorrect that the stipulation pertained to his objection number one. The

record clearly indicates that the stipulation addressed Maria's objection regarding how

child support should be calculated taking into consideration that Stanley would be

receiving a portion of her SDCERA retirement. Apparently based on the parties'

stipulation that Stanley would begin receiving $1,319 per month starting August 1, 2010

from Maria's SDCERA retirement account, the court commenced Stanley's SDCERA

                                             19
retirement payments of about $1,319 per month effective August 1, 2010. Accordingly,

we agree with Maria that Stanley waived any alleged error in its division of Maria's

SDCERA retirement under the doctrine of invited error. (Jentick v. Pacific Gas &

Electric Co. (1941) 18 Cal.2d 117, 121.)

                                     VI. Attorney Fees

A. Facts

       In July 2009, the trial court awarded Stanley $14,472.43 out of the proceeds from

the sale of the family home and reserved jurisdiction over the allocation of this payment.

After trial, Stanley requested attorney fees under section 2030, citing his need and the

disparity in income between the parties. Stanley's counsel represented that each party

expended about $80,000 in attorney fees, for a total of $160,000 and that Stanley should

be responsible for 30 percent of the total, or $48,000, based on his imputed income.

Stanley stated that he sought a minimum award of $32,000.

       In its intended statement of decision, the trial court denied any further award and

ordered that each party bear their own attorney fees and costs stating it "is not persuaded,

under the current circumstances, that directing [Maria] to make a further contribution to

[Stanley's] attorney fees and costs would be just and reasonable." Stanley objected to this

portion of the intended statement of decision claiming the court's analysis was incomplete

because it failed to consider: the section 4320 factors; his failure to receive any

temporary spousal support; that he used his credit card to pay his fees; and the disparity

in income between the parties. The trial court overruled the objection.



                                             20
B. Analysis

       Stanley claims the trial court erred when it denied his request for a need based

attorney fee award under section 2030. Specifically, he contends the record does not

reflect what the court considered and the trial court failed to make factual findings

necessary to resolve disputed material issues. We reject his contentions.

       The trial court may order one party to pay the other party's attorney fees "if

necessary based on the income and needs assessments." (§ 2030, subd. (a)(1).) In

assessing ability to pay, the court is not restricted to salary alone, but may consider "all

the evidence concerning the parties' income, assets and abilities." (In re Marriage of

Sullivan (1984) 37 Cal.3d 762, 768.) An award under section 2030 is proper when it is

"just and reasonable under the relative circumstances of the respective parties." (§ 2032,

subd. (a).) In determining what is just and reasonable the court may also consider any

other factors including such matters as earning capacity, age and health, and the balance

of the hardships to each party. (§§ 2032, subd. (b), 4320.)

       Because a trial court has broad discretion in ruling on a motion for fees and costs,

we will not reverse absent a showing that no judge could reasonably have made the order,

considering all of the evidence viewed most favorably in support of the order. (In re

Marriage of Sullivan, supra, 37 Cal.3d at pp. 768-769.) Nonetheless, "the record must

reflect that the trial court actually exercised that discretion, and considered the statutory

factors in exercising that discretion." (In re Marriage of Braud (1996) 45 Cal.App.4th

797, 827.)



                                              21
       We review the entire record to determine whether the trial court properly

considered the statutory factors. As discussed above, the trial court addressed all of the

section 4320 factors in that portion of the intended statement of decision regarding

spousal support. (Pt. II.B., ante.) The court was not required to reiterate those same

findings in regard to attorney fees and we similarly decline to repeat them here. The trial

court necessarily considered all of its previous findings when it concluded that further

contribution by Maria to Stanley's attorney fees and costs "would [not] be just and

reasonable." (§ 2032, subd. (a).) Stanley's singular focus on the income of the parties is

insufficient to show the trial court abused its discretion when it declined Stanley's request

for a further contribution.

       Finally, while Stanley asserts the trial court did not make factual findings

necessary to resolve disputed material issues, he failed to explain what factual findings

the court failed to make. On this record, we conclude the trial court did not abuse its

discretion.




                                             22
                                   DISPOSITION

     The judgment is affirmed. Respondent is entitled to her costs on appeal.




                                                                        MCINTYRE, J.

WE CONCUR:


HUFFMAN, Acting P. J.


NARES, J.




                                         23